DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1, 4, 6-10, 14, 16-20, 41-42, 44-47 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art either alone or in combination fails to teach the combination of the features in the claimed invention, specifically, “a first control resource set (CORSET) through a second beam, wherein the first CORSET comprises a plurality of physical downlink control channels (PDCCHs), the plurality of PDCCHs comprised in the first CORSET carry first downlink control information (DCI)”, and “the first CORSET, the RMSI, and the paging message set have different frequency domains; and the plurality of PDCCHs comprised in the first CORSET further carry second DCI configured to instruct the UE in the cell to acquire the RMSI according to the second DCI; or sending RMSI, a second CORSET and a paging message set through the second beam, wherein the first CORSET, the RMSI, the second CORSET and the paging message set have different frequency domains; the second CORSET comprises a plurality of PDCCHs carrying second DCI configured to instruct the UE in the cell to acquire the RMSI according to the second DCI; and the paging message set comprises a paging message sent by the base station to at least one UE paged by the base station” in combination with the other limitations of the claimed invention.
Islam et al. (“Islam”) (US 20180199309 A1) as previously cited teaches Figure 4, beams including SSB and followed by second beams with control channels for scheduling paging messages based on SSB indication. Examiner also cited Murray et al. (US 20200404617 A1) ¶0229, ¶0281 which teaches SS bursts and paging transmissions, ¶0349 teaching RMSI, and Nam et al. (US 20180192383 A1) with ¶0093-105 teaching RMSI and paging ¶0118, however none of the references teaches “a first control resource set (CORSET) through a second beam, wherein the first CORSET comprises a plurality of physical downlink control channels (PDCCHs), the plurality of PDCCHs comprised in the first CORSET carry first downlink control information (DCI)”, and “the first CORSET, the RMSI, and the paging message set have different frequency domains; and the plurality of PDCCHs comprised in the first CORSET further 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/JAY L VOGEL/Primary Examiner, Art Unit 2478